951 A.2d 571 (2008)
287 Conn. 919
STATE of Connecticut
v.
Ehson ROSADO.
Supreme Court of Connecticut.
Decided June 10, 2008.
Raymond L. Durelli, special public defender, in support of the petition.
Marjorie Allen Dauster, senior assistant state's attorney, in opposition.
The defendant's petition for certification for appeal from the Appellate Court, 107 Conn.App. 517, 945 A.2d 1028 (2008), is denied.
ROGERS, C.J., and SCHALLER, J., did not participate in the consideration of or decision on this petition.